Citation Nr: 0838669	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  03-36 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a service-connected left knee disability on an 
extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to May 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In July 2006, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In October 2007, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a disability rating greater than 10 percent 
for his service-connected left knee disability.  He claims 
that his left knee pain is so severe that it affects his 
employment.

In an October 2007 decision, the Board previously denied the 
veteran's claim for an increased rating for his left knee 
disability and remanded the issue for further development on 
an extraschedular basis.  In a July 2008 supplemental 
statement of the case, the RO determined that referral to the 
Compensation and Pension Service was not warranted.  While 
the RO had previously determined that referral for 
extraschedular consideration was not applicable, upon review 
of the record, the Board finds that a remand is required to 
permit the appropriate officials to consider the veteran's 
claim on an extraschedular basis.

During a July 2006 travel board hearing, the veteran stated 
that his left knee disability greatly interfered with his job 
performance.  He owned a vending machine company, which he 
operated with his wife.  The veteran stated that the 
medication he was given that helped with his pain made him 
dizzy and unable to drive, so he just lived with the pain.  
His wife was required to do most of the work for the business 
as he was limited in the physical activity that he could do.  

In an April 2007 VA examination, the veteran stated that he 
used a brace on a daily basis for his left knee.  At that 
time, he was still self-employed and reported missing work 
three days a week on a weekly basis.  In addition, he was 
unable to play with his kids, play any sports or operate any 
machine that had a clutch.  The examiner stated that the 
veteran did not have flare ups, but was in a constant severe 
episode.

As shown in the October 2007 Board decision, the requirements 
of a higher evaluation are not met for the veteran's left 
knee disability.  However, as the veteran has indicated that 
his left knee disability has greatly interfered with his work 
and that was supported by the examiner's note that he was in 
a "constant severe episode," consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
raised by the record.  Barringer v. Peake, 22 Vet. App. 242 
(2008).  The schedular criteria are not adequate and the 
veteran has reported marked interference with employment.  
Thus, referral for extraschedular consideration is warranted.  
Thun v. Peake, 22 Vet. App. 111 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the veteran's increased rating 
claim for a left knee disability to the 
Director of the Compensation and Pension 
Service for consideration of the claim on 
an extraschedular basis under the 
provision of 38 C.F.R. § 3.321(b)(1).

2.  Thereafter, if any claim remains 
denied, send the veteran and his 
representative a supplemental statement of 
the case discussing the relevant laws and 
regulations, as well as the reasons for 
any subsequent denial.  The case should 
thereafter be returned to the board for 
further review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




